Title: From Thomas Jefferson to Arthur S. Brockenbrough, 1 October 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Th: J. to mr Brockenbrough.Oct. 1. 25.In the Report of the Visitors we shall state1. the number of Students matriculated at the University, omitting however such as may have left it, & are not to return again.2. the number of Students actually and at present engaged in each school as they were yesterday Sep. 30. the 1st number you can be so good as to furnish, and I must ask the favor of you to get from each of the Professors the number in their respective school, if you should have an opportunity of sending, them to me tomorrow, it will be well, but it will do on Monday.observe we want only the numbers (as they stood Sep. 30) and not the names.There will be some considerable additions to our st and as you were saying that a new supply of the old  be wanting, it will be best to have a new edition of the old and new printed together. friendly salutations.[not in TJ’s hand]:On the 30th September116deduct absentees4112–Long.55.Blaetterman64Key—68Bonny.32Dung.20Tucker14Emmet30